                    Case 1:18-cv-10923-VSB-JLC Document 23 Filed 12/23/19 Page 1 of 2


                    DENNIS KENNY LAW
288 NORTH PLANK ROAD, NEWBURGH, NY 12550                                                                               DENNIS KENNY, ESQ. (NY & PA)
                                                                                                                       JEFFREY C. LEO, ESQ.
PHONE: (845) 566-4400 ∙ FAX: (845) 569-0111 ∙ TOLL FREE: (800) 610-4401 ∙ (888) 2SSD-SSI
                                                                                                                       TARA L. JOHNSSON, ESQ. (FL)
W E B S I T E : W W W . D E N N I S K E N N Y L A W . C O M ∙ E- M A I L : D E N N I S K E N N Y L A W @ C S . C O M
                                                                                                                       SCOTT T. BLACK, ESQ. (NY & CA)
                                                                                                                       EDWARD C. DELAUTER, ESQ.
                                                                                                                       KATHERINE M. USEWICZ, ESQ.
                                                                                                                       JOSEPHINE GOTTESMAN ESQ.
                                                                                                                       OF COUNSEL
                                                                                                                       EVAN M. FOULKE, ESQ. (NY & NJ)




VIA ECF

December 23, 2019                                                                                12/26/2019

HONORABLE VERNON S. BRODERICK
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                                                                                             RE: Withus v. Commissioner of SSA
                                                                                                 1:18-CV-10923(VSB) (JLC)


Dear Judge Broderick:


This office represents Plaintiff in the above-referenced Social Security appeal.


On 12/19/19, Magistrate Judge Cott issued a Report and Recommendation in which he recommended that
Plaintiff’s Complaint be dismissed and The Commissioner’s motion for Judgement on the Pleadings be granted.
Plaintiff’s Objection to same is due on 1/2/2020.


Plaintiff now respectfully, with the kind consent of the Commissioner, seeks a 14-day extension of time within
which to file her Objections. This request is due to earlier work deadlines which will come due prior to January
2, 2020. There has been no previous such request in this matter.


Should Your Honor allow this extension, the following amended deadlines are proposed, again with the kind
consent of Counsel:




                                                               ADDITIONAL OFFICES AT:
                                                3344 ROUTE 9 NORTH, 1ST FLOOR, POUGHKEEPSIE, NY
         55 MAIN STREET, GOSHEN, NY │ 303 CLINTON AVENUE, KINGSTON, NY │ 18 COMPUTER DRIVE WEST, SUITE 109, ALBANY, NY
                                  THE FIRM RESERVES THE RIGHT TO ASSIGN ALL MATTERS TO ANY MEMBER OR ASSOCIATE ATTORNEY
              Case 1:18-cv-10923-VSB-JLC Document 23 Filed 12/23/19 Page 2 of 2



Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation would now be due on January 16,
2020.


Defendant’s response to the Objections, if any would then be due on January 30, 2020.



Thank you for your consideration of this request.

Respectfully submitted,

/s/ JOSEPHINE GOTTESMAN

Cc: Prashant Tamaskar, AUSA (via ECF)




                                                      2
